DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The limitation “brush hair”, as recited in claims 1 and 15, is being interpreted as fiber type brush bristles such as those commonly found in a twisted wire mascara brush (see US2006/0225760; US2003/0084913 as examples of fiber type brush bristle mascara brushes), and not including applicators comprising molded spikes/teeth (see US2016/0143419; US2016/0135568 as examples of molded spike/teeth mascara applicators). 
Claim Objections
Claims 1-14 are objected to because of the following informalities: the preamble “A mascara” is not descriptive of the instant invention since the invention comprises a mascara applicator and a container for containing a mascara composition, whereas the term “a mascara” is generally used to describe a cosmetic composition/mascara composition that is applied to a user’s lashes.  Therefore, for clarity purposes, it is suggested to rephrase the preamble of claim 1 as “An applicator for applying mascara” or “A mascara application device”.  
Claim 5 is objected to because of the following informalities: lines 1-2 recite “wherein the inner space…comprises a packing”.  It is suggested to rephrase lines 1-2 as “wherein the container…comprises a packing”, since the container is the 
Claim 10 is objected to because of the following informalities: line 2 recites “and the grooves has a quadrangular…”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of line 2 as “and the grooves [[has]]have a quadrangular…”.
Claim 13 is objected to because of the following informalities: line 2 recites “drawing the eyelash”; it is suggested to rephrase the aforementioned portion of line 2 as “configured to draw
Claim 14 is objected to because of the following informalities: lines 1-2 recite “wherein the vegetable wax drawing the eyelash”; it is suggested to rephrase the aforementioned portion of lines 1-2 as “wherein the vegetable wax is configured to draw.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6 recites “the inner space” of the application head, which lacks antecedent basis.  It is common for applicator heads to be of a solid construction wherein the core and bristles/application elements are molded as a unitary piece and a proximal end thereof comprises a protrusion that inserts into a hollow stem to form the finished applicator; therefore, it is not inherent for an applicator brush head to have an inner space/hollow interior.  It is suggested to rephrase lines 5-6 as “wherein the free end of the brush stick comprises a mascara application head comprising an inner space, the mascara application head having no brush hair and the inner space of the application head includes a magnet.”.
Regarding claim 2, line 3 recites “the inner space of the head body portion comprises a magnet”; it is unclear if this is the same as or different than “a magnet” recited in claim 1, line 6.  Upon review of the Applicant’s disclosure, only a single magnet is provided in the application head and therefore “a magnet” recited in claim 2 is being interpreted as the same “a magnet” recited in claim 1.  Therefore, it is suggested to rephrase the aforementioned portion of claim 2, line 3 as “the inner space of the head body portion comprises [[a]]the magnet”.
Regarding claim 5, line 3 recites “aperture-like shape”, which is indefinite because an aperture does not explicitly define a particular shape, i.e. an aperture can be square-shaped, circular-shaped, polygonal-shaped, etc.  Rather, aperture is defined 
Regarding claim 15, lines 5-6 recite “the containers individually comprise at least two mascara solutions having different colors”, which is unclear.  It is unclear because the limitation as written, requires that each of the two containers comprise two mascara solutions therein, for a total of four different mascara compositions.  Since the two containers have a lid and an inner space, it is unclear how two different colors of mascara can be contained within a single container, i.e. there are no means to separate the two colors since the two colors would be contained within an inner space of the container.  No figures are provided in the Applicant’s specification to illustrate the configuration of the two containers.  For purposes of substantive examination, the limitation “the containers individually comprise at least two mascara solutions having different colors” will be interpreted as meaning that each of the two containers comprises a single mascara solution, for a total of two mascara solutions, wherein the two mascara solutions have different colors.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tranchant et al. (US2012/0160262).
Regarding claim 1, Tranchant discloses a mascara application device (Figures 1A-12; additionally, refer to Paragraph [0089]) comprising:
a lid (18) used as a knob (the lid is fully capable of being grasped by a user, thereby providing a knob);
a brush stick (14) extended from the inner central portion of the lid (best shown in Figures 1A-3B, 7-8, and 11-12); and 
a container (40, 42) having an inner space (36, Figure 10; OR interior of 42, Figure 11) for receiving a mascara solution (“for receiving” is an intended use limitation; each of the containers comprise a reservoir, wherein the reservoir is fully capable of receiving a mascara solution),
wherein the free end (14a) of the brush stick comprises a mascara application head (12) having no brush hair (best shown in Figures 1A-6B, and 9A-12) and the inner space of the application head includes a magnet (13, Figure 9B). 
Regarding claim 5, Tranchant discloses the mascara application device according to claim 1, wherein the container/inner space for receiving the mascara solution comprises a packing (44, Figure 11) at the upper end entrance thereof, wherein the packing has16Attorney Docket No. 16477-000044-US-NP an 
Regarding claim 9, Tranchant discloses the mascara application device according to claim 1, wherein the application head is made of a metallic material (“the applicator head…may also be made of metal”, refer to Paragraph [0085]).
Regarding claim 10, Tranchant discloses the mascara application device according to claim 1, wherein the application head has grooves formed therein (best shown in Figure 9A), and the grooves have a quadrangular or triangular shape (the grooves have a triangular shape, refer to annotated Figure 9A, below, wherein one groove is annotated to show its triangular shape).

    PNG
    media_image1.png
    231
    276
    media_image1.png
    Greyscale

Regarding claim 12, Tranchant discloses the mascara application device according to claim 1, wherein the mascara solution comprises iron oxide (the mascara solution of claim 1 is only functionally recited and therefore does not require that the container comprises/contains a mascara solution; therefore any further limitation regarding the mascara including “wherein the mascara solution comprises iron oxide” of claim 12 is also a functional limitation.  Since Tranchant provides a container having a hollow interior, Tranchant’s device is fully capable of receiving a mascara solution containing iron oxide.  Additionally, Tranchant’s device explicitly discloses a mascara solution contained in the container and that “the cosmetic 38 includes iron oxides”, refer to Paragraph [0095]). 
Regarding claims 13 and 14, Tranchant discloses the mascara application device according to claim 1, wherein the mascara solution comprises iron oxide in combination with a vegetable was drawing the eyelash, wherein the vegetable wax drawing the eyelash comprises carnauba wax (the mascara solution recited in claim 1 is only functionally recited and therefore does not require that the container comprises/contains a mascara solution; therefore any further limitation regarding the mascara, including the limitation “wherein the mascara solution comprises iron oxide in combination with a vegetable was drawing the eyelash, wherein the vegetable wax drawing the eyelash comprises carnauba wax” of claims 13-14 is also a functional limitation.  Since Tranchant provides a container having a hollow interior, Tranchant’s device is fully capable of receiving a mascara solution containing iron oxide and a vegetable wax, wherein the vegetable was is a carnauba wax.  Further, the Examiner notes that the limitation “drawing the eyelash” is a functional recitation, i.e. the vegetable wax component of the mascara provides a function of drawing the eyelash/providing a lengthening effect of the lash). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as obvious over Tranchant et al. (US2012/0160262).
Regarding claim 2, Tranchant discloses the mascara application device according to claim 1, wherein the application head comprises a head body portion (refer to annotated Figure 9A, below) and a head terminal portion (refer to annotated Figure 9A, below) having a smaller diameter as compared to the head body portion (refer to annotated Figure 9A, below, wherein dT represents the diameter of the head terminal portion and is depicted as being smaller than dB, the diameter of the head body portion).  Tranchant further discloses that the inner space of the head body portion comprises a magnet but the head terminal portion comprises no magnet (refer to Figure 9B).  Tranchant does not provide a Figure of the applicator head having a shape wherein the head terminal portion has a smaller diameter than the head body portion.  Rather, Tranchant only provides a figure of a single embodiment with a magnet disposed on an inner space of the applicator as shown in Figure 9B in which the head terminal portion has a larger diameter than a portion of the head body portion.  Tranchant discloses that the applicator head “can be of any kind” (refer to Paragraph [0085]) and that the applicator 

    PNG
    media_image2.png
    268
    291
    media_image2.png
    Greyscale

Regarding claim 4, Tranchant discloses the mascara application device according to claim 2, wherein the head body portion has a cylindrical shape and the head terminal portion is a cylindrical tip having a smaller diameter as compared to the head body portion (in light of Applicant’s specification, see Figures 1 and 3, “cylindrical shape” is being interpreted as the shape of the envelope surface of the applicator and not that the applicator is a solid geometric figure with straight parallel sides and a circular or oval cross-section, since Applicant’s applicator does not comprise straight parallel lines, but rather has a ribbed surface; refer to the annotated Figure provided in the rejection to claim 2, above, wherein the envelope of the head terminal portion is an elongated three-dimensional rounded shape having a smaller diameter than that of the envelope of the elongated three-dimensional rounded shape of the head body portion, thereby providing the head body portion having a cylindrical shape and the head terminal portion having a cylindrical tip having a smaller diameter as compared to the head body portion).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tranchant in view of Neuner et al. (US6691716).
Regarding claim 3, Tranchant discloses the device for applying mascara according to claim 2, as applied above.  Tranchant does not disclose wherein the head body portion has a cylindrical shape and the head terminal portion is a tapered cone-shaped tip.  Rather, Tranchant provides a substantially cylindrical shaped head body portion of a first diameter, and a substantially cylindrical shaped head terminal portion of a second diameter, wherein the first diameter is greater than the second diameter.  Tranchant does however disclose that the “applicator head…may be any kind”, thereby demonstrating that the shape/type of applicator is not critical and modification thereof is .   

    PNG
    media_image3.png
    301
    390
    media_image3.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tranchant in view of Gueret (US6375374).
Regarding claim 6, Tranchant discloses the mascara application device according to claim 5, as applied above.  Tranchant does not disclose wherein the packing is a silicone packing, rather, Tranchant is silent on the material of the packing.  Gueret .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tranchant in view of Gueret (US2002/0164192).
Regarding claim 7, Tranchant discloses the mascara application device of claim 1, as applied above.  Tranchant does not disclose wherein both poles of the magnet are formed in the transverse direction of the brush stick.  Rather, Tranchant is silent on the orientation of the poles.  Gueret discloses a similar mascara application device comprising an applicator member (105), the applicator member having a core, wherein the core may be magnetic (“configured to generate a magnetic field”, refer to Paragraphs [0010, 0027]; “the…core may be formed from a material having magnetic .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tranchant in view of Chevalier (US2016/0316889).
Regarding claim 8, Tranchant discloses the mascara application device according to claim 1, as applied above.  Tranchant does not disclose wherein the magnet is selected from the group consisting of an AlNiCo magnet, a ferrite magnet, a rare earth magnet, a resin magnet, a rubber magnet and a plastic magnet.  Rather, Tranchant is silent on the type of magnet.  Chevalier discloses a similar application device comprising a lid (36) and an applicator head (26, 28) connected to the lid, wherein the applicator head comprises a magnet (44) and magnet is a rare earth magnet, or a plastic magnet (refer to Paragraph [0141]).  Refer additionally to Figures 1-6.  Tranchant discloses the claimed invention except for disclosing that the magnet is selected from the group .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tranchant in view of Gueret (US2010/0269842).
Regarding claim 11, Tranchant discloses the device for applying mascara according to claim 10, as applied above.  Tranchant does not disclose wherein the grooves have a depth of 0.2 to 0.5 mm and an interval of 0.5 to 0.75 mm.  Rather, Tranchant is silent on the dimensions of the grooves.  Gueret discloses a similar device for applying mascara, the device comprising a plurality of projection elements (100) separated by a plurality of grooves (103, refer to Figures 7-8, 10), wherein each of the grooves has a depth of between 0.5mm to 5mm, which overlaps with the claimed range (refer to Paragraph [0186] wherein Gueret discloses that that protrusions have a length of 0.5mm to 5mm relative to the core, since the height of the protrusions define the depth of the groove, as best shown in Figure 7, the depth of the groove will be equal to the length of the protrusions).  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Gueret further discloses that the grooves have an interval of 0.5mm to 3mm, which overlaps the claimed range (“the grooves that are formed between two adjacent ribs may be of thickness… .5mm to 3mm”, refer to Paragraph [0187]).  Therefore it .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tranchant (US2012/0160262) in view of Noel (US2006/0130868).
Regarding claim 15, Tranchant discloses a mascara set (Figures 1A-12; additionally refer to Paragraph [0089]) comprising:
one mascara brush stick (14); and
a container (42, Figure 11) including an inner space (42, Figure 11) opened/closed with a lid (18), wherein the free end of the brush stick comprises a mascara application head (12) having no brush hair (the application head comprises a plurality of ribs and grooves, best shown in Figures 1A-6B, and 9A-12), the inner space of the application head comprises a magnet (13, Figure 9B), the container comprising a mascara solution (38, Figure 11; “Such a makeup kit is particularly for applying…mascara”, refer to Paragraph [0089]), and the brush can be washed and used (the brush is fully capable of being washed and used since it is formed of materials including molded plastics or metal, which can withstand washing; additionally, the brush .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chant (US2018/0049530) discloses a device capable of being .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772